

EXHIBIT 10.16A


SYNUTRA INTERNATIONAL, INC.
2008 STOCK INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
 
THIS INCENTIVE STOCK OPTION AGREEMENT (this “Option Agreement”) dated
_____________________ by and between Synutra International, Inc., a Delaware
corporation (the “Corporation”), and ___________________________ (the “Grantee”)
evidences the incentive stock option (the “Option”) granted by the Corporation
to the Grantee as to the number of shares of the Corporation’s Common Stock
first set forth below.
 
Number of Shares of Common Stock:1
_______                
Award Date:  __________________
Exercise Price per Share:1
$________                
Expiration Date:1,2  _____________
Vesting1,2 [The Option shall become vested as to 25% of the total number of
shares of Common Stock subject to the Option on the first anniversary of the
Award Date.  The remaining 75% of the total number of shares of Common Stock
subject to the Option shall become vested in 36 substantially equal monthly
installments, with the first installment vesting on the last day of the month
following the month in which the first anniversary of the Award Date occurs and
an additional installment vesting on the last day of each of the 35 months
thereafter.]

 
The Option is granted under the Synutra International, Inc. 2008 Stock Incentive
Plan (the “Plan”) and subject to the Terms and Conditions of Incentive Stock
Option (the “Terms”) attached to this Option Agreement (incorporated herein by
this reference) and to the Plan.  The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee.  The Option is intended as an incentive
stock option within the meaning of Section 422 of the Code (an
“ISO”).  Capitalized terms are defined in the Plan if not defined herein.  The
parties agree to the terms of the Option set forth herein.  The Grantee
acknowledges receipt of a copy of the Terms, the Plan and the Prospectus for the
Plan.
 
“GRANTEE”
 
SYNUTRA INTERNATIONAL, INC.
a Delaware corporation
       
Signature
  By:  

           
Print Name:
   
Print Name
     

 
Title:
 

--------------------------------------------------------------------------------

1     Subject to adjustment under Section 7.1 of the Plan. 
2     Subject to early termination under Section 4 of the Terms and Section 7.2
of the Plan.
 

--------------------------------------------------------------------------------


 
CONSENT OF SPOUSE
 
In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.
 

       
Signature of Spouse
 
Date
 



 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS OF INCENTIVE STOCK OPTION
 
1.
Vesting; Limits on Exercise.

 
The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement.  The Option may be exercised only to the extent the
Option is vested and exercisable.
 
 
·
Cumulative Exercisability.  To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 
 
·
No Fractional Shares.  Fractional share interests shall be disregarded, but may
be cumulated.

 
 
·
Minimum Exercise.  No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 
 
·
ISO Value Limit.  If the aggregate fair market value of the shares with respect
to which ISOs (whether granted under the Option or otherwise) first become
exercisable by the Grantee in any calendar year exceeds $100,000, as measured on
the applicable Award Dates, the limitations of Section 5.1.2 of the Plan shall
apply and to such extent the Option will be rendered a nonqualified stock
option.

 
2.
Continuance of Employment/Service Required; No Employment/Service Commitment.

 
The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement.  Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
4 below or under the Plan.
 
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.
 

--------------------------------------------------------------------------------


 
3.
Method of Exercise of Option.

 
The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:
 
 
·
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,

 
 
·
payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their fair market value (as determined under the Plan) on the exercise date;

 
 
·
any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 
 
·
satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 
The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.
 
The Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code.  The Option may be rendered a nonqualified stock
option if the Administrator permits the use of one or more of the non-cash
payment alternatives referenced above.
 
4.
Early Termination of Option.

 
4.1           Expiration Date.  Subject to earlier termination as provided below
in this Section 4, the Option will terminate on the “Expiration Date” as set
forth on the cover page of this Option Agreement (the “Expiration Date”).
 
4.2           Possible Termination of Option upon Certain Corporate Events.  The
Option is subject to termination in connection with certain corporate events as
provided in Section 7.2 of the Plan.
 
4.3           Termination of Option upon a Termination of Grantee’s Employment
or Services.  Subject to earlier termination on the Expiration Date of the
Option or pursuant to Section 4.2 above, if the Grantee ceases to be employed by
or ceases to provide services to the Corporation or a Subsidiary, the following
rules shall apply (the last day that the Grantee is employed by or provides
services to the Corporation or a Subsidiary is referred to as the Grantee’s
“Severance Date”):
 

--------------------------------------------------------------------------------


 
 
·
other than as expressly provided below in this Section 4.3, (a) the Grantee will
have until the date that is 3 months after his or her Severance Date to exercise
the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 
 
·
if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability (as defined below), (a) the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is 12 months after the Grantee’s Severance Date to exercise the Option
(or portion thereof) to the extent that it was vested on the Severance Date, (b)
the Option, to the extent not vested on the Severance Date, shall terminate on
the Severance Date, and (c) the Option, to the extent exercisable for the
12-month period following the Severance Date and not exercised during such
period, shall terminate at the close of business on the last day of the 12-month
period;

 
 
·
if the Grantee’s employment or services are terminated by the Corporation or a
Subsidiary for Cause (as defined below), the Option (whether vested or not)
shall terminate on the Severance Date.

 
For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).
 
For purposes of the Option, “Cause” means that the Grantee:
 
 
(1)
has been negligent in the discharge of his or her duties to the Corporation or
any of its Subsidiaries, has refused to perform stated or assigned duties or is
incompetent in or (other than by reason of a disability or analogous condition)
incapable of performing those duties;

 
 
(2)
has been dishonest or committed or engaged in an act of theft, embezzlement or
fraud, a breach of confidentiality, an unauthorized disclosure or use of inside
information, customer lists, trade secrets or other confidential information;
has breached a fiduciary duty, or willfully and materially violated any other
duty, law, rule, regulation or policy of the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; or
has been convicted of a felony or misdemeanor (other than minor traffic
violations or similar offenses);

 
 
(3)
has materially breached any of the provisions of any agreement with the
Corporation, any of its Subsidiaries or any affiliate of the Corporation or any
of its Subsidiaries; or

 

--------------------------------------------------------------------------------


 
 
(4)
has engaged in unfair competition with, or otherwise acted intentionally in a
manner injurious to the reputation, business or assets of, the Corporation, any
of its Subsidiaries or any affiliate of the Corporation or any of its
Subsidiaries; has improperly induced a vendor or customer to break or terminate
any contract with the Corporation, any of its Subsidiaries or any affiliate of
the Corporation or any of its Subsidiaries; or has induced a principal for whom
the Corporation, any of its Subsidiaries or any affiliate of the Corporation or
any of its Subsidiaries acts as agent to terminate such agency relationship.

 
In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.2.  The Administrator shall
be the sole judge of whether the Grantee continues to render employment or
services for purposes of this Option Agreement.
 
Notwithstanding any post-termination exercise period provided for herein or in
the Plan, the Option will qualify as an ISO only if it is exercised within the
applicable exercise periods for ISOs under, and meets all of the other
requirements of, the Code.  If the Option is not exercised within the applicable
exercise periods for ISOs or does not meet such other requirements, the Option
will be rendered a nonqualified stock option.
 
5.
Non-Transferability.

 
The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.
 
6.
Notices.

 
Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other.  Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.  Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 6.
 
7.
Plan.

 
The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this
reference.  The Grantee agrees to be bound by the terms of the Plan and this
Option Agreement (including these Terms).  The Grantee acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Option
Agreement.  Unless otherwise expressly provided in other sections of this Option
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not and shall not be deemed to create any rights
in the Grantee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.
 

--------------------------------------------------------------------------------


 
8.
Entire Agreement.

 
This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan.  Such amendment must be in writing and signed by the
Corporation.  The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.
 
9.
Governing Law.

 
This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.
 
10.
Effect of this Agreement.

 
Subject to the Corporation’s right to terminate the Option pursuant to Section
7.2 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.
 
11.
Counterparts.

 
This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
12.
Section Headings.

 
The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 
 

--------------------------------------------------------------------------------

 